t c memo united_states tax_court james a petrie iv petitioner v commissioner of internal revenue respondent docket no filed date james a petrie iv pro_se christopher neal for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner's unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure and federal income taxes in the amounts of dollar_figure and dollar_figure respectively and an addition_to_tax for late filing of the return in the amount of dollar_figure for after concessions by the parties the issues for decision are whether petitioner is entitled to claim head_of_household filing_status for the years in issue whether petitioner is entitled to claim a mortgage interest rental expense for whether petitioner may exclude rental income and is entitled to claim additional rental expenses for whether petitioner may exclude from income one-half of his retirement income during the years in issue and whether petitioner is liable for the addition_to_tax pursuant to sec_6651 for his failure_to_file a timely federal return some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in westminster colorado on the date the petition was filed in this case petitioner and his former wife were married for years and six children were born of their marriage three of their six children were dependents of petitioner and his former wife during the years in issue under sec_151 petitioner and his former wife lived together in the family residence until date when due to marital difficulties petitioner moved from the petitioner conceded the rental income and expense adjustments for respondent conceded that the form_w-2 wage and tax statement income for ms petrie in the amount of dollar_figure should be excluded from petitioner's income family residence the three dependent_children and ms petrie continued to reside in the family residence until date among their marital assets petitioner and ms petrie owned residential_rental_property in mesa arizona arizona rental property on date by temporary orders in and for the district_court county of arapahoe state of colorado temporary orders petitioner was ordered to make certain payments including temporary child_support payments and awarded temporary possession of certain personal marital property the temporary orders considered the earning potential of petitioner and ms petrie and considered petitioner's at t retirement income in arriving at its determinations the temporary orders required petitioner to pay all expenses including the first and second mortgage payments totaling approximately dollar_figure per month on the arizona rental property and directed that the rental property income of approximately dollar_figure per month be paid directly to ms petrie the temporary orders were intentionally phrase d in terms of receipt of the proceeds from the arizona rental property rather than a maintenance order the temporary orders awarded ms petrie temporary custody of the dependent_children and required petitioner to pay child_support in accordance with the state of colorado guidelines by final orders dated date in and for the district_court county of arapahoe state of colorado final order the court entered a decree for dissolution of petitioner's and ms petrie's marriage the final orders awarded petitioner the family residence and granted ms petrie the right to remain in the family residence until date ms petrie was awarded the arizona rental property subject_to the outstanding mortgages the final orders made reference to petitioner's at t retirement income as follows the court finds that the husband is the recipient of a pension from at t which was accumulated during the course of the marriage and is therefore marital property subject_to division by this court from the evidence the court has determined that both parties have made substantial contributions during the course of the marriage and that it would be inequitable to not grant the wife any interest in the proceeds of this pension from the testimony the court finds the present amount being paid under the pension is dollar_figure per month it is ordered that the parties shall divide equally the income from the pension commencing date emphasis added ms petrie and the three dependent_children moved from the family residence to the arizona rental property in date at that time petitioner took possession of the family residence after regaining possession of the family residence petitioner first timely filed a joint federal return and in date filed an unsigned joint federal return residence in date although the final orders provided for them to remain in the family residence until date ms petrie and the dependent_children moved from the family petitioner signed a declaration under the penalties of perjury that he examined the joint federal return and to the best of his knowledge and subsequent to the filing of the joint federal return the joint federal return claimed married_filing_jointly filing_status claimed a personal_exemption for petitioner an exemption for ms petrie and three dependency_exemptions the joint federal return reported petitioner's w-2 income ms petrie's form_w-2 income in the amount of dollar_figure petitioner's at t retirement income in the amount of dollar_figure a taxable ira distribution percent of the arizona rental property income in the amount of dollar_figure and percent of the arizona rental property expenses in the amount of dollar_figure when he filed his joint federal return petitioner paid taxes in the amount of dollar_figure and estimated interest on late filing of dollar_figure and disclosed his former spouse's failure to sign the return petitioner later filed an amended federal return in which he claimed head_of_household filing_status omitted the exemption_amount for ms petrie omitted ms petrie's form belief it was true correct and complete salaries tips etc petitioner reported the at t retirement income on line wages expenses incorrectly reflected a total of dollar_figure the arizona rental property expenses are as follows for on petitioner's schedule e the arizona rental property automobile and travel cleaning and maintenance insurance taxes motel meals depreciation big_number dollar_figure total big_number w-2 income and excluded the arizona rental property income the notice_of_deficiency based on petitioner's joint federal return changed petitioner's filing_status to married_filing_separately disallowed the exemption for ms petrie reduced petitioner's rental income by dollar_figure and disallowed dollar_figure of petitioner's rental expenses for petitioner initially timely filed a joint federal return and claimed exemptions for himself and ms petrie and three dependency_exemptions the joint federal return reported petitioner's w-2 income petitioner's at t retirement income percent of the income from the arizona rental property in the amount of dollar_figure and arizona rental property expenses of dollar_figure petitioner amended his joint federal return in which he claimed head_of_household filing_status omitted the exemption_amount for ms petrie and excluded the arizona rental property income joint federal return one-half of dollar_figure the amount reported by petitioner on the federal return were as follows the rental expenses reported by petitioner on the joint auto and travel cleaning and maintenance insurance mortgage interest big_number repairs taxes depreciation dollar_figure total big_number big_number the notice_of_deficiency based on the joint federal return disallowed the exemption_amount for ms petrie reduced petitioner's reported rental income by dollar_figure and disallowed dollar_figure of petitioner's rental expense the first issue for decision is whether petitioner is entitled to use head_of_household filing statu sec_11 for the years in issue petitioner contends that he is entitled to claim head_of_household filing_status as claimed on his and amended returns respondent contends that petitioner was married during the years in issue and because ms petrie did not join in the filing of the returns petitioner must claim married_filing_separately filing_status sec_1 imposes a tax on the taxable_income of individuals the rate_of_tax depends on the taxpayer's filing_status sec_1 through d there are four filing categories for individual taxpayers married filing a joint_return unmarried_head_of_household unmarried individual and married filing a separate_return joint federal return one-half of the amount reported on petitioner's return one-half of the amount claimed on petitioner's joint federal head_of_household filing_status requires that the taxpayer who i sec_11 not married at the close of the year maintain as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of any person who is a dependent of the taxpayer provided that the taxpayer is entitled to a deduction for such person under sec_151 sec_2 the marginal tax_rates are lowest for married individuals filing jointly and they progressively increase for each category as follows head_of_household individual and married_filing_separately the threshold issue in determining filing_status is to determine marital status marital status for purposes of filing a joint or separate_return is determined under sec_7703 under sec_7703 a taxpayer who is married may be considered unmarried for tax purposes if he is legally_separated under a decree of divorce or separate_maintenance or meets the requirements of sec_7703dollar_figure an individual is considered legally_separated under a decree of divorce or separate_maintenance if the decree expressly and affirmatively provides that the parties live apart in the future 69_tc_638 affd 602_f2d_64 3d cir quoting 31_tc_477 a decree of support or temporary alimony which does not require separation is not considered a decree of divorce or separate_maintenance within the meaning of sec_7703 70_tc_361 affd without published opinion 607_f2d_995 2d cir sec_7703 requires that the taxpayer maintain as his home a household which constitutes for more than half of the taxable_year the principal_place_of_abode for a child with respect to whom the taxpayer is entitled to a dependency_deduction petitioner separated from ms petrie on date at the close of the tax_year petitioner was married lived with his former wife in the family residence and does not qualify for head_of_household filing_status petitioner was separated from ms petrie at the close of the tax_year first we must consider whether the temporary orders constitute a decree of separate_maintenance for purposes of sec_7703 the temporary orders failed to provide that petitioner and ms petrie live apart the temporary orders constitute a temporary decree for support which does not satisfy the requirement that the parties be legally_separated under a decree of divorce or separate_maintenance dunn v commissioner supra secondly petitioner did not maintain as his household a principal_place_of_abode for a dependent_child and accordingly does not meet the requirements of sec_7703 therefore for petitioner was married for purposes of sec_7703 and is not entitled to claim head_of_household filing_status accordingly respondent is sustained on this issue the second issue for decision is whether petitioner may claim a mortgage interest_expense for petitioner contends that he is entitled to a mortgage interest_deduction for the interest_paid on the arizona rental property respondent contends that petitioner was unable to substantiate the mortgage interest_deduction interest on a mortgage on real_estate is deductible sec_163 where mortgaged property is jointly owned and the co-owners are jointly liable on the mortgage each owner is entitled to a deduction for the mortgage interest that he actually pays out of his own funds castaneda-benitez v commissioner tcmemo_1981_157 sec_6001 and the regulations promulgated thereunder require a taxpayer to maintain adequate_records to substantiate the claimed deductions however if certain claimed deductions are not substantiated we are permitted to estimate them when we are convinced from the record that the taxpayer has incurred such expense and we have a basis upon which to make an estimate 39_f2d_540 2d cir 85_tc_731 petitioner testified that he paid dollar_figure of mortgage interest_expense on the arizona rental property for for the record shows that petitioner's funds were used to make the mortgage payments further the temporary and final orders required petitioner to continue to make the mortgage payments on the arizona rental property of approximately dollar_figure a month we further note that ms petrie assumed the outstanding mortgage in we are convinced from the record that there was an outstanding mortgage on the arizona rental property in and that petitioner made the mortgage payments accordingly we find that petitioner is entitled to a mortgage interest_deduction for on schedule e for the mortgage interest_paid by him in the amount of dollar_figure cohan v commissioner supra see discussion of mortgage interest deductions by co-owners of real_property infra pp the third issue for decision is whether petitioner had additional rental income and is entitled to claim additional rental expenses for petitioner contends he should be permitted to exclude the rental income on his return and is entitled to claim the rental expenses because the temporary orders mandated such treatment respondent contends that petitioner must report his share of the income and expensesdollar_figure income with respect to joint_tenancy property is allocated and taxed in proportion to that which each co-owner is entitled to receive under local law 43_tc_378 a co-tenancy under colorado law provides that each of two joint_tenants owns an undivided one-half interest in the property as a whole commercial factors v clarke waggener p 2d colo ct app however co-owners are entitled to a deduction for mortgage interest and real_estate_taxes paid on jointly-owned property to the extent that they have actually paid these amounts and provided that no other tenant has previously claimed a deduction rental income of dollar_figure and be allowed rental expenses of dollar_figure at trial respondent withdrew this concession prior to trial respondent conceded that petitioner should report therefor blackburn v commissioner tcmemo_1979_266 affd 681_f2d_461 6th cir finney v commissioner tcmemo_1976_329 the reason for treating interest and taxes differently from other types of expenses and losses is that even though a co- owner may not be personally liable for the entire amount of the interest and taxes payment may be necessary to preserve that co- owner's rights in the entire property powell v commissioner tcmemo_1967_32 for the first months of petitioner was entitled to receive one-half of the rental income from the arizona rental property as a co-owner pursuant to the uniform dissolution of marriage act colo rev stat sec the temporary orders awarded ms petrie the dollar_figure monthly rental income from the arizona property subsequent to date under colorado law the right to income from real_property is an incident_of_ownership and the award thereof is not an award of alimony mcdonald v mcdonald colo p 2d the dollar_figure monthly rental income awarded to ms petrie also was not child_support because the temporary orders specifically provided that petitioner was to pay dollar_figure per month as child_support petitioner therefore must include in his income one- half of the arizona rental income for the first months of dollar_figure parsons v commissioner supra commercial factors v clarke waggener supra he is not required to include in his income any portion of the arizona rental income awarded to ms petrie for the period april through date petitioner testified that pursuant to the temporary orders he paid the mortgage interest and real_estate_taxes on the arizona rental property the record supports petitioner's testimony and we find petitioner to have been a credible witness the mortgage interest and real_estate_taxes are contained in the mortgage payments therefore we are convinced from the record that petitioner made the mortgage interest and real_estate_taxes payments cohan v commissioner supra petitioner is therefore entitled to a deduction for mortgage interest in the amount of dollar_figure and real_estate_taxes of dollar_figure totaling dollar_figure blackburn v commissioner supra with respect to the arizona rental property expenses other than the mortgage interest and real_estate_taxes petitioner is entitled to a deduction for one-half of those amounts totaling dollar_figure 28_tc_564 next we must consider whether petitioner may reduce his income by one-half of his retirement income on his and returns petitioner reported dollar_figure and dollar_figure of auto and travel cleaning and maintenance insurance repairs depreciation total dollar_figure big_number retirement income at trial petitioner raised the issue of whether he may reduce his gross_income for and by one- half of his at t retirement income petitioner contends that because his at t retirement income was considered marital property by the final orders entered in and his former spouse was ultimately awarded one-half of his at t retirement benefits commencing with the monthly payments made on or after date he should be taxed on only one-half of the retirement benefits that he received during and respondent contends that petitioner received all the at t retirement income during the years in issue and must report the full amount sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and the taxpayer has the burden of proving otherwise rule a 293_us_507 290_us_111 exemptions from gross_income having been specifically stated should be construed with restraint 336_us_28 43_tc_468 the final order directed that ms petrie receive one-half of petitioner's at t retirement benefits commencing date prior to date petitioner received the at t retirement income directly and made payments pursuant to the temporary and final orders petitioner received percent of the at t retirement benefits during the years in issue and must report the full amount unless otherwise excluded sec_61 there is no basis for exclusion rule a petitioner's argument that colorado is a community_property_state is incorrect in re marriage of ellis colo app affd colo p 2d and p 2d petitioner is not entitled to reduce his at t retirement income by the one-half amount ultimately awarded to ms petrie 80_tc_512 affd without published opinion 742_f2d_1431 2d cir accordingly respondent is sustained on this issue the final issue for decision is whether petitioner is liable for the addition_to_tax imposed pursuant to sec_6651 for failure_to_file a timely return sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes the failure did not result from willful neglect and the failure was due to reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time united_states v boyle supra pincite sec_301_6651-1 proced admin regs the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioner testified that was the first time he had filed a late return petitioner testified that he was in the middle of a divorce and did not have access to the premises or his tax records until march of petitioner testified that his form_w-2 went to the family residence which was in the exclusive possession of his former spouse petitioner testified i did everything i could to get it done and that he was precluded from filing a timely return because he did not have access to the family residence or his records until date we find that petitioner failed to exercise ordinary business care in timely filing his return petitioner could have requested a duplicate form_w-2 in order to timely file his return but failed to do so accordingly we find petitioner is liable for the addition_to_tax pursuant to sec_6651 to reflect the foregoing decision will be entered under rule
